Case 19-70269-JAD   Doc 1 Filed 05/03/19 Entered 05/03/19 15:38:47   Desc
                      Voluntary Petition Page 1 of 7
Case 19-70269-JAD   Doc 1 Filed 05/03/19 Entered 05/03/19 15:38:47   Desc
                      Voluntary Petition Page 2 of 7
Case 19-70269-JAD   Doc 1 Filed 05/03/19 Entered 05/03/19 15:38:47   Desc
                      Voluntary Petition Page 3 of 7
Case 19-70269-JAD   Doc 1 Filed 05/03/19 Entered 05/03/19 15:38:47   Desc
                      Voluntary Petition Page 4 of 7
Case 19-70269-JAD   Doc 1 Filed 05/03/19 Entered 05/03/19 15:38:47   Desc
                      Voluntary Petition Page 5 of 7
Case 19-70269-JAD   Doc 1 Filed 05/03/19 Entered 05/03/19 15:38:47   Desc
                      Voluntary Petition Page 6 of 7
Case 19-70269-JAD   Doc 1 Filed 05/03/19 Entered 05/03/19 15:38:47   Desc
                      Voluntary Petition Page 7 of 7
